Citation Nr: 0718595	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is seeking service connection for hepatitis C.  
Among his claims are that when entering service, he was 
vaccinated using needles, and that he had extensive dental 
work in service, requiring needle shots in his gums.  He also 
avers that he used illicit drugs and participated in high-
risk sexual activity in service.  Service medical records 
reveal that prior to service, in January 1974, he was treated 
for gonorrhea.  During service, the veteran was treated for 
gonorrhea in September 1976.  In August 1975, he was treated 
for a high fever which resolved in 2 days, and he was 
returned to duty.  There is no evidence that he used illicit 
drugs in service.  

Subsequent to service, he was diagnosed with hepatitis C in 
the late 1990s.  A VA medical examination in April 2004 found 
no signs of Hepatitis C, and it was determined that the 
disease had been arrested.  

Reference is made to VA training letter TL 01-02, dated in 
April 2001.  The veteran was properly provided with a letter 
requesting him to provide information on any high-risk 
activity resulting exposure to hepatitis C.  However, other 
steps necessary to evaluate this claim were not completed.  
For example, the April 2004 VA medical examination report 
indicated that liver function tests (LFT) were normal; 
however, the report of the LFT was not associated with the 
claims folder.  Given the fact that post-service, the veteran 
has been diagnosed with hepatitis C, the VA examiner should 
have provided a nexus opinion.  The examination is inadequate 
for rating purposes.  

In view of the foregoing, the case is remanded for the 
following:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for hepatitis C 
since February 2004.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
medical examination to determine whether 
the veteran has hepatitis C which 
developed in service.  All indicated 
tests and studies are to be performed.  
The AMC/RO is to provide the physician a 
list of any risk factors identified by 
the veteran, as well as those noted in 
the claims folder and service medical 
records.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Confirmatory 
testing of HCV is to be performed using 
EIA (enzyme immunoassay) or ELISA 
(enzyme-linked immunosorbent assay) along 
with a positive RIBA (recombinant 
immunoblot assay, also called "Western 
blot" test) or a positive test for HCV 
RNA (hepatitis C viral ribonucleic acid).  

Based on examination of the veteran, the 
results of the confirmatory tests, and a 
review of the service medical records, 
the physician is requested to discuss the 
relationship between any current HCV 
infection and confirmed or supported risk 
factor(s).  An opinion is requested as to 
whether it is as least as likely as not 
(50 percent possibility or better), that 
any current HCV infection is related to 
service.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




